Citation Nr: 0637112	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  05-11 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
residuals of burns of the bilateral feet, ankles and heels 
with impaired circulation.

2.  Entitlement to a rating in excess of 20 percent for 
healed scars on the back, and upper extremities. 

3.  Entitlement to service connection for arthritis of the 
ankles, bilaterally.

4.  Entitlement to service connection for arthritis of the 
knees, bilaterally.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 through 
February 1968.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that the veteran appears to be claiming 
service connection for post traumatic stress disorder.  This 
claim should be referred to the RO for appropriate action.

The issues regarding service connection for arthritis of the 
ankles and knees, bilaterally, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's residuals of burns of the bilateral feet, 
ankles and heels with impaired circulation are rated by 
analogy under the criteria for Raynaud's syndrome.

2.  The veteran has residuals of burns to the bilateral feet, 
ankles, and heels with impaired circulation, characterized by 
color changes in the skin precipitated by cold temperatures, 
and decreased sensation in the feet, with no evidence of 
digital ulcers.

3.  The veteran has a healed, superficial scar on his back 
that is smooth, slightly hypopigmented, with no induration, 
inflexibility, limitation of motion, inflammation, edema, or 
keloid formations, and is not tender, adherent, unstable, 
elevated or depressed.

4.  The veteran has a healed, superficial scar on the dorsal 
aspect of the upper left extremity that is smooth, slightly 
hypopigmented, with no induration, inflexibility, limitation 
of motion, inflammation, edema, or keloid formations, and is 
not tender, adherent, unstable, elevated or depressed.


CONCLUSION OF LAW

1. The criteria for an evaluation in excess of 50 percent for 
Reynaud's syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.519, 4.1, 4.7, 
4.118, Diagnostic Code 7117 (2006).

2.  The criteria for an evaluation in excess of 20 percent 
for scars on the left lateral back and the dorsal aspect of 
the upper left extremity have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.519, 4.1, 
4.7, 4.118, Diagnostic Code 7801 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The veteran was provided with notice of the type of 
information and evidence that was needed to substantiate his 
claim for increased ratings.  He was not provided with the 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran concerning this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of the final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board concludes below that the preponderance of 
the evidence is against the appellant's claim for and 
increased rating.  Thus, any question as to the appropriate 
effective date to be assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in March 2003, (prior to the August 2003 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records, VA outpatient records, and private medical records 
have been obtained.  The veteran was also provided with VA 
examinations.  Additionally, the veteran was afforded a 
hearing before the undersigned veteran's law judge.  The 
veteran has not identified any further evidence with respect 
to his claim, and the Board is similarly unaware of any such 
evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.118, Diagnostic Code 7117, a 100 percent 
rating for Reynaud's syndrome is warranted with two or more 
digital ulcers plus autoamputation of one or more digits and 
a history of characteristic attacks.  A 60 percent evaluation 
is warranted with two or more digital ulcers and a history of 
characteristic attacks.  A 40 percent evaluation is warranted 
for characteristic attacks occurring at least daily.  A 20 
percent evaluation is warranted for characteristic attacks 
occurring four to six times a week.  A 10 percent evaluation 
is warranted for characteristic attacks occurring one to 
three times per week.  Diagnostic Code 7117 also contains a 
note defining characteristic attacks as consisting on 
sequential color changes of the digits of one or more 
extremities lasting minutes to hours, sometimes with pain and 
paresthesias, and precipitated by exposure to cold or by 
emotional upsets.  These evaluations are for the disease as a 
whole, regardless of the number of extremities involved or 
whether the nose and ears are involved.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, for scars, 
other than head, face, or neck, that are deep or that cause 
limited motion, a 40 percent evaluation is warranted for area 
or areas exceeding 144 square inches (929 sq. cm.).  A 30 
percent evaluation is warranted for area or areas exceeding 
72 square inches (465 sq. cm.).  A 20 percent evaluation is 
warranted for area or areas exceeding 12 square inches (77 
sq. cm.).  A 10 percent evaluation is warranted for area or 
areas exceeding 6 square inches (39 sq. cm.).  The regulation 
notes: (1) scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part; and (2) a deep 
scar is one associated with underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7802, scars, other 
than head, face, or neck, that are superficial and that do 
not cause limited motions warrant a 10 percent evaluation for 
area of areas of 144 square inches (929 sq. cm.) or greater.  
The regulation notes: (1) scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with Sec. 4.25 of this part; and 
(2) a superficial scar is one not associated with underlying 
soft tissue.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a 10 percent 
evaluation is warranted for scars, superficial, unstable.  
The regulation notes: (1) An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar; and (2) a superficial scar is one not associated 
with underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent 
evaluation is warranted for scars, superficial, painful on 
examination.  The regulation notes: (1) a superficial scar is 
one not associated with underlying soft tissue damage; and 
(2) in this case, a 10-percent evaluation will be assigned 
for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  

History and Analysis

In a February 1968 rating decision, the RO granted service 
connection for residuals of burns.  The RO assigned a rating 
of 20 percent for healed burn scars of the back and left arm, 
and a rating of 10 percent for residuals of skin grafts for 
both feet, for a combined rating of 30 percent, effective 
March 1, 1968.  By a rating decision in February 1973, the RO 
rated that the veteran's service-connected residuals of burns 
of the bilateral feet, ankles and heels with impaired 
circulation by analogy to Raynaud's Syndrome and assigned a 
50 percent rating, effective November 17, 1972.  The RO noted 
that each foot was disabled to a degree of 20 percent, with 
10 percent added for bilateral involvement.  The veteran 
submitted a claim for an increased rating in December 2002, 
and his claims for service connection for arthritis of the 
ankles and knees in April 2003.  An August 2003 rating 
decision denied the veteran's claim for increase along with 
the veteran's claims for service connection.  The veteran 
appealed.

VA outpatient reports dated February 2002 through December 
2002 reveal complaints of numbness, pain, swelling and 
itching in the lower extremities.  A treatment note dated 
November 2002, revealed extremities without edema, peripheral 
cyanosis or active joint inflammation.  Pulses were 
diminished without skin breakdown.  The physician also noted 
bilateral chronic skin changes and diminished sensation in 
the feet.  

A VA examination dated May 2003, addressed the veteran's 
Reynaud's syndrome.  The examiner noted that the veteran was 
diagnosed with Reynaud's in 1972.  The veteran reported that 
his fingers turn dusky blue when exposed to cold temperatures 
without gloves.  He also reported a history of chronic 
swelling in his lower extremities but denied any deep vein 
thrombosis.  Neurological examination was grossly non-focal, 
symmetric and normal except for decreased sensation in the 
lower extremities for light touch.  Physical examination 
revealed pale toenails, but only minimal varicose vein 
changes.  There was trace edema present in the bilateral 
lower extremities.  The examiner noted a diagnosis of minimal 
residuals of Reynaud's syndrome, and indicated that the 
veteran had to avoid cold exposure.  The examiner also noted 
that the veteran might have some artery and vein problems 
related to his burns.  

At an August 2003 VA examination, the veteran complained of 
numb and painful feet that turn bluish upon cold exposure.  
Veteran also reported that since moving from Indiana, to the 
warmer climate of South Carolina, he has not had as much 
difficulty with his symptoms.  However, the veteran stated 
that prolonged exposure to temperatures below 50 degrees 
cause re-emergence of his symptoms.  Physical examination 
revealed some swelling in both feet and legs.  Dorsalis pedis 
pulses were present, bilaterally, but the examiner did not 
feel a posterior tibial pulse.  There were no ulcers of 
amputations, or any other findings.  

The examiner also addressed the veteran's scars, generally 
noting that none of the scars are tender, adherent, unstable, 
elevated, or depressed.  All the scars were superficial and 
not deep.  The examiner noted that no scars were present on 
the face, scalp, neck, chest, abdomen, right upper extremity, 
buttocks or genitalia.  Examination of the scar on the 
veteran's left lateral back revealed a scar measuring 5 
centimeters (cm) by 8cm that was smooth with no evidence of 
inflammation, edema, or keloid formations.  It was slightly 
hypopigmented, with no induration or inflexibility, and 
caused no limitation of motion or other limitations.  The 
scar on the dorsal aspect of the left upper arm, measuring 10 
cm. by 15 cm. was smooth with no evidence of inflammations, 
edema or keloid formation.  It was slightly hypopigmented, 
with no induration or inflexibility, and caused no limitation 
of motion or other limitation.  

VA outpatient records dated October 2004 through September 
2005 show complaints of pain, swelling, and itching in the 
lower extremities.  A January 2005 treatment report notes 
complaints of severe pain and itching in the ankles.  A VA 
treatment record dated March 2005 noted no edema in the 
extremities and peripheral pulses equal and intact.  Leg 
circumference was 6 inches above the lateral malleoli on both 
sides and was 11 inches, bilaterally.  Sensory examination of 
the feet revealed decreased touch sensation over the lower 
one-third of the legs and feet.

During his March 2006 hearing, the veteran claimed that the 
scars on his elbow and back restrict his movement in terms of 
reaching and moving.  He also complained of decreased feeling 
and pain in his feet.  He asserted that his feet were 
deformed as a result of his burns and subsequent skin grafts.

Increased rating for residuals of burns of the bilateral 
feet, ankles and heels with impaired circulation.

The veteran is currently assigned a rating of 50 percent for 
Reynaud's syndrome under Diagnostic Code 7117.  The next 
higher rating of 60 percent under Diagnostic Code 7117 is not 
warranted.  While the veteran has sequential color changes of 
the digits on one or more of the extremities, generally 
precipitated by exposure to cold temperature, as well as pain 
and decreased sensation in his feet, there is no evidence 
that the veteran ever had any digital ulcers in addition to 
his history of characteristic attacks.  

The Board has also considered whether the veteran would be 
entitled to a higher rating under the Diagnostic Codes for 
scars.  For scars, other than the face, head, or neck, the 
maximum rating available is 40 percent.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7801.  Note 1 states that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surface of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  Taking into consideration the assignment of separate 
ratings based on scars of the right and left foot, the Board 
notes that a combined rating of 60 percent (the next higher 
rating) would require that the residual burn scars on one 
foot would have to cover an area exceeding 144 square inches 
and that the residual burn scars on the other foot would have 
to cover an area exceeding 72 square inches and the scars 
would have to be deep or cause limitation of motion.  There 
is no indication in the record that the area of the residual 
burn scars of the right and left foot, including the ankles, 
covers such an extensive area or that the scars are deep or 
cause limited motion.  Consequently the veteran is not 
entitled to a higher rating under the Diagnostic Codes for 
scars, and an increased rating is not warranted. 

Increased rating for healed scars of the back and upper 
extremity

The veteran is currently assigned a rating of 20 percent 
under Diagnostic Code 7801.  The next higher rating of 30 
percent is not warranted.  The veteran has one scar on his 
left lateral back measuring 5 cm by 8 cm (40 square 
centimeters) and one scar on the dorsal aspect of the upper 
left arm measuring 10 cm by 15 cm (150 square centimeters).  
These scars were noted to be smooth, with no evidence of 
inflammations, edema or keloid formation.  The scars were 
also slightly hypopigmented, with no induration or 
inflexibility, and caused no limitation of motion or other 
limitations.  The examiner also noted that all scars were 
superficial and not deep, and generally were not tender, 
adherent, unstable, elevated, nor depressed.  There is no 
evidence that the scars on the left lateral back or left 
dorsal aspect of the upper extremity are deep or cause 
limitation of motion in an area or areas exceeding 72 square 
inches (465 cm sq.).  Additionally, there is no evidence that 
the scars are unstable or painful on examination.  Therefore 
an evaluation in excess of 20 percent is not warranted.

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claims for increase; the benefit-of-the-doubt doctrine is 
inapplicable, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 50 percent for residuals 
of burns of the bilateral feet, ankles and heels with 
impaired circulation, is denied

Entitlement to a rating in excess of 20 percent for healed 
scars on the back, and upper extremities, is denied.


REMAND

In March 2006, the veteran was afforded a hearing in front of 
the undersigned veteran's law judge.  During the hearing, the 
veteran clarified that he never injured his knees or ankles 
on active duty, and therefore was claiming service connection 
as secondary to the service-connected residuals of burns and 
scaring on his feet that directly caused his current 
arthritis of the ankles and knees.  The veteran also asserted 
that his January 2005 VA examination of the ankles and knees 
was inadequate.  Specifically he argued that no testing of 
the ankles and knees was performed, and that his claims file 
was not reviewed by the examiner.  

The veteran's testimony at the hearing, as well as his VA 
treatment records dated February 2002 through December 2002, 
reveal complaints of chronic knee pain and use of knee 
braces.  VA treatment reports dated October 2004 through 
September 2005 reveal complaints of worsening chronic knee 
pain, injections for knee pain, total knee replacement, and 
use of knee braces.  This information was not reflected in 
the January 2005 VA examination report.  Further, the 
examiner did not indicate whether he reviewed the veteran's 
claims folder in conjunction with the examination.  
Therefore, it is unclear whether the veteran's claims file 
was reviewed in conjunction with the veteran's examination.  
A medical examination report must consider the records of 
prior medical examinations and treatment in order to assure a 
fully informed examination.  Schroeder v. Brown, 6 Vet. App. 
220, 225 (1994).   

Additionally, based on the evidence of record, the Board is 
unable to determine the etiology of the veteran's arthritis 
of the knees and ankles, i.e., whether the veteran's 
arthritis is secondary to his service-connected residuals of 
burns on his feet, heels, and ankles as opposed to other 
intercurrent causes.  An examination or opinion is necessary 
to make a decision on a claim if the evidence of record 
contains competent evidence that the claimant has a current 
disability, and indicates that the disability or symptoms may 
be associated with the claimant's active military history, 
but does not contain sufficient medical evidence to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (2002); 
38 C.F.R. § 3.159(c)(4); See Charles v. Principi, 16 Vet. 
App. 370 (2002) (where there is competent evidence of a 
current disability and evidence indicating an association 
between the disability and active service, there must be 
competent evidence addressing whether a nexus exists).  
Therefore, another examination should be obtained to resolve 
these issues.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
which meets the requirements as outlined 
in Dingess, supra.  

2.  The veteran should be afforded a VA 
examination to determine the etiology of 
his current arthritis of the knees and 
ankles.  The claims file should be 
provided to the examiner prior to the 
examination.  The examiner should review 
the claims file in conjunction with his 
examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all results must be 
included in the examination report.  
After performing the examination, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's arthritis of the 
ankles and knees is related to the 
veteran's service-connected residuals of 
burns to the feet, heels, and ankles.  A 
complete rationale for all opinions 
expressed must be provided.  

3.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


